F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            MAY 24 2000
                            FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                 Clerk

    KENNETH RAY FULLER,

                Petitioner-Appellant,

    v.                                                     No. 99-6207
                                                     (D.C. No. CIV-98-312-L)
    RON CHAMPION and ATTORNEY                              (W.D. Okla.)
    GENERAL OF THE STATE OF
    OKLAHOMA,

                Respondents-Appellees.


                                ORDER AND JUDGMENT         *




Before BRORBY , ANDERSON , and MURPHY , Circuit Judges.



         After examining petitioner’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal.     See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner Kenneth Ray Fuller appeals from the       district court ’s denial of

his habeas petition, filed pro se pursuant to 28 U.S.C. § 2254. Petitioner was

convicted of conspiracy to commit unlawful delivery of a controlled dangerous

substance and delivery of a controlled dangerous substance (cocaine), and is

serving two, 200-year, concurrent sentences. We have jurisdiction over this

appeal pursuant to 28 U.S.C. §§ 1291 and 2253. Under the provisions of the

Antiterrorism and Effective Death Penalty Act, petitioner must obtain a certificate

of appealability before his appeal can proceed before this court.      See

id. § 2253(c)(1)(A). Petitioner must demonstrate “a substantial showing of the

denial of a constitutional right” before a certificate of appealability can issue.

See id. § 2253(c)(2). Petitioner also seeks leave to proceed on appeal in forma

pauperis; that request is granted.

       In his habeas application, petitioner claimed 1) prosecutorial misconduct,

2) ineffective assistance of trial counsel, 3) double jeopardy, 4) insufficient

evidence of conspiracy, 5) excessive sentences, 6) trial court error in refusing to

remove jurors for cause, and 7) trial court error in denying a motion for the jury

to view the premises. The magistrate judge recommended that these issues be

rejected. After objections, the   district court adopted the magistrate judge’s

recommendation and denied the petition.




                                            -2-
       On appeal from the district court ’s ruling, petitioner raises and argues the

same seven issues. Our review of the      district court’s disposition in light of

petitioner’s arguments and the applicable law convinces us that, for substantially

the reasons set forth in the   magistrate judge ’s findings and recommendation,      see

R. Vol. I, doc. 18, petitioner has not demonstrated the denial of a constitutional

right. Accordingly, we DENY petitioner a certificate of appealability and

DISMISS this appeal. The mandate shall issue forthwith.



                                                        Entered for the Court



                                                        Wade Brorby
                                                        Circuit Judge




                                            -3-